DETAILED ACTION
The Amendment filed 04/26/21 has been entered.  Claims 1-3, 5, 7-18 and 21-22 are still pending.  Despite the substantive claim amendments and Applicant’s arguments, all previous rejections are maintained as detailed below.  However, revised section 103 rejections of all pending claims are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 16-18 and 21-22 are rejected because claim 16 now recites both “an attaching portion” AND “a holder.”  A quick review of the specification reveals that these seem to refer to the same component.  See page 13 (“an attaching portion 70 includes the holder 72”).  Further evidence comes from the claim itself, which now recites that “an attaching portion that supports the magnetism 
Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 and 21-22 are rejected because claim 16 now recites both “an attaching portion” AND “a holder.”  Claim 16 recites that “an attaching portion that supports the magnetism portion” and “a holder having a first portion…the first portion supports the magnetism portion” making it unclear as to whether these are the same component or if two separate components support the magnetism portion, partly because the detailed description indicates that the attaching portion includes the holder.  See page 13 (“an attaching portion 70 includes the holder 72”).  
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Lindstedt in view of Witz and Mukai
Claims 1-3, 5, 7-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstedt (WO 2012/017096) in view of Witz et al. (U.S. Patent No. 6,890,432) and Mukai (U.S. Patent Pub. No. 2017/0018999).  Lindstedt is directed to an electrical machine on a disc brake holder.  See Abstract.  Witz is directed to a clamp-type attachment mechanism for a magnet.  See Abstract; Fig. 1.  Mukai is directed to a magnetic sensor having position-adjustable detection.  See Abstract.
Claim 1: Lindstedt discloses a magnetism generation device [Fig. 4] attachable to a disc brake rotor adapter (204) for a bicycle hub (220), the magnetism generation device comprising: a magnetism generation portion (210, 212); and a holder (254) having a first portion (254), the first portion supports the magnetism generation portion disposed on a portion of the disc brake rotor adapter in an axial direction that is parallel to a center rotational axis of the bicycle hub; the magnetism generation portion overlapping with the brake rotor adapter in the axial direction while the magnetism generation device is in the installed state on the disc brake rotor adapter; magnetism generation device is attached to the bicycle hub by the disc brake rotor adapter.  See Fig. 4.  
Lindstedt discloses all the limitations of this claim except for the holder also having a “second portion” and two circumferentially arranged “fasteners” with axially-extending “shaft portions” to effectively clamp/sandwich the magnet onto the rotor adapter.  Witz discloses a holder (10) having a first portion (20) and a second portion (40) , the first portion supports the magnetism generation portion 
It would have been obvious at the effective filing date of the invention to modify Lindstedt, which permanently attaches the magnet generation device and holder to the rotor adapter on one side, to instead include the clamping device of Witz for two reasons.  First, Lindstedt explicitly discusses the possibility of alternative means of attachment, “for example by a clip connection,” which is effectively the same type of clamping/sandwiching-type connections claimed in the instant application.  See Translation.  Second, this alternative means of attachment is also a design choice that has the advantage of ease in removability/detachability as well as replacement in case of failure of the sensor/magnet.  Clamping devices holding sensors are well-known and commonly employed in the art, as discussed below. 
Evidence that the clamping of sensors using shaft-type fasteners onto a rotor is known in the art is disclosed in Mukai.  Mukai discloses the use of an attaching portion (14) with a recess/opening (at 14a1) for a sensor element (13), wherein the attaching portion is secured to the rotor (15) by two fasteners (16) that are bolts, which is a shaft portion extending parallel to an axis of rotation of the rotor, the magnetism generation portion being disposed circumferentially between the first and second fasteners.  See Fig. 2.  As stated above, modifying Lindstedt to include the Witz clamping device would require the fasteners to extend axially, hence that feature would be obvious to one skilled in the art.  
Claim 2: Lindstedt discloses that the first portion includes an opening in which the magnetism generation portion is disposed.  See Translation (“magnets 210, 212…are inserted in a plastic matrix 254”).
Claim 3: Lindstedt discloses that the opening is disposed on a surface of the first portion that faces in a direction away from the bicycle hub while the magnetism generation device is in the installed state on the disc brake rotor adapter.  See Fig. 4. 
Claims 5 and 7: Mukai discloses that the first and second fasteners include bolts.  See Fig. 2.  Witz also discloses this limitation.  See Fig. 1 (60). 3
Claim 8: Witz discloses that at least one of the first and second portions includes a through hole for receiving the first fastener.  See Fig. 4. 
Claim 9: Witz discloses that one of the first and second portions includes a pair of through holes for receiving the first and second fasteners, the other of the first and second portions includes a pair of openings that are aligned with the through holes for receiving the first and second fasteners.  See Fig. 4.  
Claim 10: Witz discloses that the openings are threaded for threadedly receiving the first and second fasteners.  See col. 6, line 59 (screws).  
Claim 11: Upon modifying Lindstedt to include the clamping device of Witz, this limitation is disclosed.  It pertains to “a fixing function of a fixing member” of components that are not structural components of the claimed magnetism generation device, thus they are not structural limitations that need to be addressed. 
Claim 12: Witz discloses the first and second portions are configured to be attachable to and removable from the brake rotor adapter.  See Figs. 2, 4.  

Claim 14: Upon modifying Lindstedt to include the clamping device of Witz, Witz discloses the first and second fasteners are arranged such that a radially extending projection of the rotor component is disposed between the first and second fasteners while the magnetism generation device is in the installed state.  See Figs. 2, 4.  
Claim 15: Lindstedt discloses the magnetism generation portion is aligned with the projection of the disc brake rotor adapter in an axial direction of the disc brake adapter while the magnetism generation device is in the installed state on the disc brake rotor adapter.  See Fig. 4.
Claim 16: Lindstedt discloses a magnetism generation device [Fig. 4] attachable to a disc brake rotor adapter (204, 228) for a bicycle hub (220), the magnetism generation device comprising: a magnetism generation portion (210, 212); and an attaching portion (254, 229) that supports the magnetism generation portion, the attaching portion including a recess in which the magnetism generation portion is disposed, the recess having an opening disposed on a surface of the attaching portion that faces in a direction away from the bicycle hub while the magnetism generation device is in the installed state on the disc brake rotor adapter [see Translation (“magnets 210, 212…are inserted into a plastic matrix 254, but are not covered with plastic on their side facing the viewer,” hence the magnets are disposed in a recess/opening)]; a holder (254) having a first portion (254), the first portion supports the magnetism generation portion disposed on a portion of the disc brake rotor adapter in an axial direction that is parallel to a center rotational axis of the bicycle hub; the magnetism generation portion overlapping with the brake rotor adapter in the axial direction while the magnetism generation device is in the installed state on the disc brake rotor adapter.  See Fig. 4. 
Although not explicitly discussed, it is inherent that Lindstedt discloses “a fastener… directly securing the attaching portion on a portion of the disc brake rotor adapter while the magnetism generation device is in an installed state on the disc brake rotor adapter.”  In order for the disc brake to work, the plastic matrix 254 must be fastened in some respect to the rotor adapter 204.  
Lindstedt discloses all the limitations of this claim except for the holder also having a “second portion” and a “fastener” with an axially-extending “shaft portion” to secure the attaching portion onto the rotor adapter.  Witz discloses an attaching portion and holder (10) having a first portion (20) and a second portion (40), the first portion supports the magnetism generation portion (22), the second portion being attached to the first portion with a portion of the component (100) disposed between the first and second portions while the magnetism generation device is in an installed state; a fastener (60) having a shaft portion directly securing the attaching portion on the component.  See Figs. 2, 4.  Upon modifying Lindstedt to include the clamping device of Witz, the fastener/shaft would have to extend parallel to the rotor axis because the Lindstedt magnets and their holders are located on an axial side face of the rotor adapter. 
It would have been obvious at the effective filing date of the invention to modify Lindstedt, which permanently attaches the magnet generation device and holder to the rotor adapter on one side, to instead include the clamping device of Witz for two reasons.  First, Lindstedt explicitly discusses the possibility of alternative means of attachment, “for example by a clip connection,” which is effectively the same type of clamping/sandwiching-type connections claimed in the instant application.  See Translation (“magnets can be attached to the rotor by positive or non-positive locking, for example by a clip connection”). Second, this alternative means of attachment is also a design choice that has the advantage of ease in removability/detachability (as compared to the adhesive connection)  as well as replacement in case of failure of the sensor/magnet.  Clamping devices holding sensors are well-known and commonly employed in the art, as discussed below. 
Evidence that the clamping of sensors using shaft-type fasteners onto a rotor is known in the art is disclosed in Mukai.  Mukai discloses the use of an attaching portion (14) with a recess/opening (at 14a1) for a sensor element (13), wherein the attaching portion is secured to the rotor (15) by two fasteners (16) that are bolts, which is a shaft portion extending parallel to an axis of rotation of the rotor, the fastener directly securing the attaching portion on a portion of the disc brake rotor adapter while the magnetism generation device is in an installed state on the disc brake rotor adapter.  See Fig. 2.  As stated above, modifying Lindstedt to include the Witz clamping device would require the fastener to extend axially, hence that feature would be obvious to one skilled in the art.  This feature is further demonstrated in Mukai, which discloses that the fastener/shaft extends axially when the sensor and its holder are attached on an axial side face of the rotor.  See Fig. 2.  
Claim 17: Lindstedt discloses that the magnetism generation portion includes at least one permanent magnet (210, 212).  See Fig. 4. 
Claim 18: Lindstedt discloses that the magnetism generation portion includes a plurality of permanent magnets (210, 212) spaced apart from one another on the attaching portion in a circumferential direction.  See Fig. 4. 
Claim 21: Witz discloses that the fastener includes a bolt.  See Figs. 2, 4.  Mukai discloses that the fastener includes a bolt.  See Fig. 2.   
Claim 22: Witz discloses that the attaching portion includes a through hole for receiving the fastener.  See Figs. 2, 4.  Mukai discloses that the attaching portion includes a through hole for receiving the fastener.  See Fig. 2. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-18 and 21-22 have been considered but are not persuasive. 
Applicant first begins with a recitation of the new claim language [see page 7], annotated figures of the instant invention demonstrating that these features are depicted/disclosed [see page 8], followed by a recitation of the standard for obviousness and then a conclusory statement that the claims are allowable [see page 9].  Conclusory statements are not persuasive arguments. All limitations are properly disclosed in the cited prior art references, with lengthy detail as to the numerous reasons supporting the combination.  Applicant needs to point to specific claim limitations/language believed to be missing from the cited references and/or whether Applicant believes the combination is not an obvious one pursuant to section 103 standards.  Simply asserting that the claims are allowable is not an argument that merits a response.  For the foregoing reasons, all pending claims remain rejected as detailed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        April 27, 2021